DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/21 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because (1) it cannot be determined what is meant by the limitation “is no more proper to stay” and (2) it cannot be determined how the first cell is no more proper to stay when the wireless device performs handover to the first cell.  Accordingly claim 6 will be addressed below with respect to prior at under the Examiners broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2021/0235336).
Regarding claim 1, Martin teaches a method performed by a wireless device (terminal device) [paragraph 36] in a wireless communication system, the method comprising:
transmitting a measurement report based on a first event (Event A3) for a first cell (node X) (terminal device transmits a measurement report based on Event A3 for node X) [paragraphs 51, 54, 60-61];
receiving a handover command (early handover command) which commands a handover to the first cell (terminal device receives handover command to node X) [paragraph 63]; and
checking validity of the handover command based on the first event for the first cell and/or a second event (other trigger criteria) for a second cell (other candidate target access nodes) other than the first cell (terminal device monitors radio conditions of node X based on Event A3 before performing handover to node X which suggests “checking validity of the handover command based on the first event for the first cell” and while doing this, it is also monitoring for whether any other candidate target access nodes satisfy other trigger criteria) [paragraphs 64, 51-59].
Regarding claim 4, Martin teaches the method of claim 1, further comprising rejecting (discard/delete) the handover command based on invalidity of the handover command as a result of the checking validity (predefined validity period) of the handover command (early handover command is discarded/deleted if the terminal device does not determine trigger criterion is satisfied within a predefined validity period), and wherein the handover to the first cell is not performed (does not go on to initiate a connection to candidate target network access node) [paragraph 84].
Regarding claim 5, Martin teaches the method of claim 4, further comprising transmitting information informing that the handover to the first cell is not performed to a network (terminal device may inform network that it discarded or disregarded early handover command) [paragraphs 84-85].
Regarding claim 6, Martin teaches the method of claim 1, further comprising performing the handover to the first cell based on the handover command (terminal device may perform handover to node X based on early handover command) [paragraphs 64, 71-73], and transmitting information informing that the first cell is no more proper to stay (terminal device may inform network if it discards or disregards early handover command to node X) [paragraphs 84-85].
Regarding claim 7, Martin teaches the method of claim 1, wherein the first cell is a target cell of the handover (node X is candidate for handover based on trigger criteria/measurement report) [paragraphs 51-62].
Regarding claim 8, Martin teaches the method of claim 7, wherein it is checked that the handover command is invalid (disregarded) based on a leaving condition (channel conditions deteriorated to a predefined level or falls below an acceptable minimum threshold) for the first event being satisfied for the first cell (terminal device disregards early handover command if channel conditions of a candidate target access network node deteriorates to a predefined level or falls below an acceptable minimum threshold) [paragraph 84].
Regarding claim 9, Martin teaches the method of claim 7, wherein the second cell is another neighbor cell other than the target cell of the handover (terminal device may perform handover to other candidate target access nodes) [paragraphs 64-69].
Regarding claim 10, Martin teaches the method of claim 9. wherein it is checked that the handover command is invalid based on an entering condition (first measurement event) for the second event being satisfied for the second cell and consideration that the second cell is better to move than the first cell (terminal device may disregard early handover command for node X based on determining the first measurement event criterion and trigger criteria is satisfied by a different candidate target network access node) [paragraphs 81, 84].
Regarding claim 11, Martin teaches the method of claim 1, wherein it is checked that the handover command is invalid based on a validity timer (predefined validity period) being running (early handover command is associated with predefined validity period) [paragraph 84].
Regarding claim 13, Martin teaches the method of claim 1, wherein information on the first event and/or the second event is received from a network via a measurement configuration (the terminal device may be configured to perform neighbour cell measurements) [paragraph 50].
Regarding claim 14, Martin teaches the method of claim 1. wherein the wireless device is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the wireless device [Figures 1 and 2].
Claim 15 recites similar subject matter as claim 1 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2021/0235336) in view of Jiang (US 2020/0045602).
Regarding claim 2, Martin does not explicitly teach declaring a radio link failure (RLF) based on invalidity of the handover command as a result of the checking validity of the handover command.  In an analogous prior art reference, Jiang teaches declaring a radio link failure (RLF) (record handover information in a radio link failure-report) based on unsuccessfully executing a handover command [paragraphs 68-71].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin to allow declaring a radio link failure (RLF) based on invalidity of the handover command as a result of the checking validity of the handover command, as taught by Jiang, in order for the network to adjust handover triggering for the wireless device.
Regarding claim 2, Jiang teaches the method of claim 2, further comprising performing a re-establishment procedure or a resume procedure after declaring the RLF (UE performs “re-establishment procedure” when it sends radio link failure-report to base station/bound base station) [paragraphs 108, 110].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2021/0235336) in view of Xia (WO 2019/029015 A1).
Regarding claim 12, Martin does not explicitly teach wherein the validity timer starts upon transmitting the measurement report.  In an analogous prior art reference, Xia teaches a validity timer (valid period for a conditional handover) is started upon transmitting a measurement report (initiating conditional handover includes transmitting a measurement report) [paragraph 32-33].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin to allow the validity timer to start upon transmitting the measurement report, as taught by Xia, in order to start the validity timer when the handover is imitated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647